Citation Nr: 0008847	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-04 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the right leg with 
injury to Muscle Group XI.

2.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right fibula.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel






INTRODUCTION

The appellant had active military service from December 1941 
to January 1947.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  In July 1998, the Board remanded the case 
to the RO to afford the veteran an opportunity for a Board 
hearing at the RO.

The RO scheduled a hearing at the veteran's preferred 
location.  He canceled the December 1998 hearing and neither 
he nor his representative have indicated a desire to 
reschedule the hearing.  

In January 1999 the Board denied the claim of entitlement to 
service connection for ear infection residuals including 
hearing loss as not well-grounded.  Consideration of the 
issues of entitlement to increased (compensable) ratings for 
residuals of a shell fragment wound of the right leg with 
injury to Muscle Group XI and for residuals of a fracture of 
the right fibula was deferred pending a remand of the case to 
the RO for formal adjudication of the intertwined issue of 
whether there was clear and unmistakable error (CUE) in the 
original rating of the disabilities and apparently in ratings 
that reduced the rating to noncompensable for the Muscle 
Group XI injury and continued the noncompensable rating for 
right fibula fracture residuals.  

In June 1999 the RO denied the veteran's CUE claim.  He was 
notified of the denial of his claim but he did not file a 
notice of disagreement.  The issue of CUE in previous rating 
decisions is therefore not part of the current appeal.






In June 1999 the RO affirmed the denials of entitlement to 
compensable evaluations for residuals of a shell fragment 
wound of the right leg with injury to Muscle Group XI and 
residuals of a fracture of the right fibula.

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  Residuals of a shell fragment wound of the right leg with 
injury to Muscle Group XI are productive of no more than 
slight muscle injury; there is no evidence of limitation of 
motion of the right knee, ankle or foot nor of any ligament 
instability, muscle atrophy, weakness, neurologic or arterial 
impairment; and the wound is well healed and nontender.

2.  With respect to residuals of a fracture of the right 
fibula, X-rays show a well healed fracture site without 
associated knee or ankle disability objectively demonstrated, 
and recent VA examination showed a healed fracture without 
any residual deficits as a consequence of the inservice 
injury.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for residuals of a shell fragment wound of the right leg with 
injury to Muscle Group XI are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.54, 4.55, 4.56, 
4.59, 4.73, Diagnostic Code 5311 (1999).

2.  The criteria for an increased (compensable) evaluation 
for residuals of a fracture of the right fibula are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Factual Background

A review of the service medical records discloses that in 
April 1945 the veteran was treated for shell fragment wound 
of the right ankle.  The shell fragment wound was located on 
the lateral aspect of the lower right leg.  The wound 
measured approximately four centimeters in diameter.  Some 
protrusion of muscular tissue was noted.  An X-ray 
examination of the right leg and ankle revealed a comminuted 
fracture at the junction of the middle and lower thirds of 
the fibula with the fragments in good position.  The reported 
operative findings were similar.  Also noted was application 
of wire ladder splint for fixation of fracture.  In mid May 
1945 the right leg cast was removed.  Good clinical union was 
noted.  Commencement of weight bearing was recommended.  In 
late May 1945 he was walking well and was noted to have good 
function of the right leg.

A report of a physical examination in November 1946, for 
separation from active duty, noted a history of fracture of 
the "left" leg in May 1975.  An objective evaluation of the 
extremities including the right leg, ankle and foot (bones, 
joints and muscles) was normal.  A neurologic evaluation was 
normal.  An evaluation of the skin was absent any pertinent 
findings.  

In January 1947 the RO granted service connection for 
residuals of a shell fragment wound of the right leg with 
moderate injury to Muscle Group XI, evaluated as 10 percent 
disabling, and for residuals of a fracture of the right 
fibula, evaluated as noncompensable based upon findings in 
active service.  

In a private medical statement dated in August 1954 it was 
noted that the veteran was wounded in the right fibula area 
in active service and was hospitalized for six months.  The 
wound healed but he had considerable pain from the old 
injury.  He had much pain prior to and during weather 
changes.  It was noted that he had an old scar of the right 
leg and fibula and had a portion of the body missing.  The 
injury caused considerable pain.  It was the private 
physician's opinion that the veteran had had considerable 
damage and disability, and should have more consideration.  
It was noted that the veteran had to take drugs to control 
pain caused by the injury.

A December 1954 VA examination report shows that in 1945 the 
veteran sustained a shell fragment wound of the right leg 
just above the ankle with resultant comminuted fracture of 
the fibula.  This was treated and subsequently healed.  He 
currently complained of pain on weather changes and that 
climbing ladders hurts his leg.  On objective evaluation 
there was a healed scar about 1 inch long on the lateral 
aspect of right fibula at the junction of the middle and 
lower thirds.  The healed fibula was palpated at this area 
and not tender.  The scar involved only the least amount of 
muscle group XI.  It was noted that the fibula had healed 
years earlier.  The examiner's comment noted that the 
veteran's complaint was the usual and to be expected of old 
wound scars hurting with changes in weather.  He noted that 
such residual was clinically negligible.  Diagnosis was old 
healed shell fragment wound of right fibula residuals of, 
negligible. 

A report of an X-ray study of the right leg undertaken in 
conjunction with the examination showed an old healed 
fracture through the distal third of the fibula with the 
fragments in good position and alignment.  

On a VA neurologic evaluation undertaken at that time it was 
noted that the veteran was referred for initial neurological 
examination with history of shell fragment wound of the lower 
third, right leg and fracture of the fibula at that time.  
The injury was described as uncomplicated with no vessels or 
nerves involved.  It was noted that he returned to full duty 
in a comparatively short time.  Since the initial injury, he 
had sustained no further trauma.  



It was noted the veteran complained of "feeling a knot at 
the site of the fracture", the leg tired easily and "hurts 
a little when I stand long on a ladder".  In this 
connection, it was noted that he was a house painter and of 
necessity climbed and stood on a ladder much of a work day.  
He had no other complaints, remembered no tingling, burning, 
or swelling.  He expressed belief that his general health was 
good.

On examination the veteran was described as an active, wiry, 
well nourished individual with no gross deformity, who 
appeared to be in good health.  The lower extremities 
compared in all modalities.  There was no disuse and no 
demonstrable weakness.  The scar of the injury was well 
healed and carried no neurological motor or sensory changes.  
The feet were warm, dry, and of good color.  Ankle jerks were 
active and equal, and plantar responses were normal.  Gait 
was unimpaired and he did not limp.  The remainder of the 
neurologic examination was negative and a basis for a 
diagnosis was not found.  Diagnosis was no neurological 
disability found. 

In December 1954 the RO reduced the 10 percent evaluation for 
residuals of a shell fragment wound of the right leg with 
injury to Muscle Group XI to noncompensable.  The 
noncompensable evaluation for residuals of fracture of the 
right fibula was confirmed and continued.  The noncompensable 
evaluations for both service-connected disabilities have 
remained in effect to the present.  

An August 1987 VA aid and attendance examination report shows 
the veteran was bedridden and tube-feeding due to a brainstem 
cerebral vascular accident.  He had four extremity weakness.  
Locomotion was not evaluated as the veteran at that time 
needed a walker or wheelchair.  

An orthopedic clinical record in October 1992 referred to a 
right fibula injury in active service.  He had no recent 
trauma.  He ambulated with a cane.  An examination of the 
right lower extremity showed full range of motion of the knee 
and ankle.  Ligaments were stable.  

An old nontender lateral scar was present at the distal 
fibula.  Impression was possible infection in old open fibula 
fracture.  A bone scan was a scheduled.  An X-ray of the 
right tibia and fibula demonstrated evidence of healing of 
the prior fibular fracture in near anatomic alignment.  The 
tibia appeared intact.  

A VA neurology clinical record in August 1993 noted as 
medical history that the veteran was status post cerebral 
vascular accident with several little strokes since.  He had 
increased difficulty with occasional falling.  In November 
1993 impression was status post cerebral vascular accident 
(medullary infarct) with need of balance/gait stabilization.

A VA hospitalization summary in June 1994 noted that the 
veteran's having had a cerebrovascular accident in 1988 with 
involvement of the brainstem was consistent with mild right 
hemiparesis and complaints of right sided weakness.  Hospital 
admission physical examination revealed gait disturbances.  
Reflexes were 2+ and equal.  Sensory examination was 5/5.  

A report of a VA aid and attendance examination in September 
1994 noted the veteran was in a wheelchair.  Diagnosis was 
status post cerebrovascular accident with status post 
myocardial infarction and congestive heart failure. 

A VA hospital summary in December 1994 noted treatment for 
gastrointestinal complaints.  On admission physical 
examination of the extremities was absent for cyanosis, 
clubbing or edema.  Reflexes were 2+ and equal.  Motor 
function was 5/5, bilaterally.  There was some decreased 
sensation to light touch in the lower extremities 
bilaterally.  

In May 1995 the veteran complained of ankle swelling.  On 
examination 3+ pitting edema was noted in the lower 
extremities.  Impression was mild congestive heart failure.  

A VA hospital summary in April 1996 noted as medical history 
that in the last six months the veteran was hospitalized 
three times for right and left lobar pneumonia.  The present 
admission was secondary to coughing, congestion, yellow 
sputum, fever and chills.  Diagnoses were recurrent 
pneumonia, coronary artery disease, unstable angina, 
hypertension and chronic renal insufficiency. 

An April 1997 VA neurologic examination report shows as 
medical history the veteran was a 73 year old individual who 
sustained an injury to his right leg in 1944.  He apparently 
had surgery on his right leg and had a cast placed.  After 
leaving the service he was able to work for many years in 
business.  He worked up until he had a stroke in the mid 
1980's.  This involved mild aphasia and a mild right 
hemiparesis, according to his claims folder which was 
reviewed.  He had been in a wheelchair since the mid 1980's 
and had not worked since that time.  He also complained of 
weakness in both arms and legs, difficulty hearing, and pain 
in his right leg.

On objective evaluation the veteran was noted as sitting in a 
wheelchair in no acute distress.  Cranial nerves were 
unremarkable.  He had decreased hearing only.  Motor exam 
revealed diffuse mild weakness at 4/5.  No focal weakness was 
seen.  Reflexes were trace over 4 but symmetric.  Sensation 
showed decreased pin prick in his legs and both sides of his 
feet.  His gait could not be tested.  Impression was status 
post injury to the right leg in 1944 with resolution of 
deficits except for pain and status post cerebrovascular 
accident in the mid 1980's, which the examiner noted was the 
current disability in his professional opinion.

A July 1997 VA orthopedic examination report shows that the 
veteran's claims folder had been reviewed in its entirety 
prior to the examination.  It was noted as medical history 
that he had sustained a shrapnel wound to the right leg in 
1945 when a large bomb fragment struck the lateral side of 
his right leg.  This produced an open fracture of the right 
fibula at the junction of the proximal two-thirds and distal 
one-third.  There was also a closed fracture of the proximal 
shaft of the fibula.  




The veteran underwent surgical debridement of the open wound 
on two occasions over the ensuing week and was treated in a 
cast.  The fractures went on to heal and the wounds went on 
to heal and he stated that he had never had any active 
infection since that time.  The veteran stated that he 
regained full function of his leg and was fairly active in 
using his leg without much difficulty until the last few 
years when he developed cardiac problems.  

He recently had undergone coronary artery bypass surgery and 
had a saphenous vein graft taken from the right leg.  The 
donor site had not healed and he had a persistent ulcer over 
the medial aspect of his right distal leg now.  This wound 
was being treated with dressing changes.

On objective evaluation the right leg was well-aligned.  On 
the lateral side there was a traumatic wound at the junction 
of the proximal two-thirds and distal one-third.  This wound 
was nontender.  On palpation there was some deformity of the 
fibula underlying this traumatic wound.  Otherwise, the 
fibula was felt to be intact.  The ankle-mortise was well-
aligned and stable.  The foot had diminished pulses with poor 
capillary refill but had intact sensation and active motor 
function of the anterior and lateral compartments was intact.

X-rays of the right leg showed a healed fracture of the neck 
of the right fibula and the junction of the proximal two-
thirds and distal one-third.  There was no evidence of active 
osteomyelitis.  Final diagnosis was fracture of the right 
fibula secondary to shrapnel wound.  The fracture had healed 
well and there were no residual deficits as a consequence of 
that injury.  

A VA hospital summary in May 1999 referred to hospitalization 
for medical management of severe aortic stenosis and coronary 
artery disease.  





Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  The provisions of 38 C.F.R. § 4.1 
require that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  The provisions 
of 38 C.F.R. § 4.2 require that medical reports be 
interpreted in light of the whole recorded history and that 
each disability be considered from the point of view of the 
veteran working or seeking work.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R.
§ 4.7 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  The 
Board also notes that in DeLuca v. Brown, 2 Vet. App. 202, 
206 (1995) the Court held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examination based upon the 
rating decision must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion and interference with sitting, 
standing and weight bearing are also related considerations.  
It is the intention of the VA Schedule for Rating 
Disabilities to recognize actually painful, unstable or mal-
aligned joints, due to healed injury, as at least minimally 
compensable.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  Impairment 
associated with the veteran's service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestation.  Esteban, 6 Vet. App. 
261.  The critical element is that none of the symptomatology 
is duplicative or overlapping; the manifestations of the 
disabilities must be separate and distinct.  Esteban, 6 Vet. 
App. at 261, 262.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation in the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.14.  However, the Board notes that in 
accordance with the provisions of 38 C.F.R. 
§ 4.20, when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.

The veteran's service-connected residuals of a SFW to the 
right leg with injury to MG XI have been evaluated as 
noncompensable under 38 C.F.R. § 4.73, Diagnostic Code 5311, 
under the "old" rating criteria for muscle injuries 
(effective prior to July 3, 1997), and also under the "new" 
criteria for muscle injuries which took effect during the 
pendency of this appeal (on July 3, 1997).  

Under both the "old" and "new" criteria, Diagnostic Code 
5311 pertains to MG XI, and the involvement of muscles 
consisting of posterior and lateral crural muscles; muscles 
of the calf; (1) Triceps surae (gastrocnemius and soleus); 
(2) tibialis posterior; (3) peroneus longus; (4) flexor 
hallucis longus; (5) flexor digitorum longus; (6) popliteus; 
(Function is noted as stabilization of the arch, propulsion, 
plantar flexion of foot, flexion of toes and flexion of knee.  
The disability ratings for slight, moderate, moderately 
severe, and severe MG XI disabilities are noncompensable, 10, 
20, and 30 respectively.  38 C.F.R. § 4.73, Diagnostic Code 
5311.

Muscle injuries in the same anatomical region will not be 
combined, but instead, the rating for the major group will be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55.

Prior to July 3, 1997, muscle injuries are classified into 
four general categories, slight, moderate, moderately severe, 
and severe.  Separate evaluations are assigned for the 
various degrees of disability.  Residuals of gunshot and 
shell fragment wounds are evaluated on the basis of the 
velocity, projectile and size of the missile which inflicted 
the wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective findings, such as 
evidence of damage to muscles, nerves and bones which results 
in pain, weakness, limited or excessive motion, shortening of 
extremities, scarring, or loss of sensation.  38 C.F.R. § 
4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and returned to duty.  A 
history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated.  Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56 (a).

A moderate disability of the muscles consists of a through 
and through or deep penetrating wound of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
Objective findings of a moderate disability of the muscle are 
the following: linear or relatively small entrance and (if 
present) exit scars so situated as to indicate a relatively 
short track of the missile through muscle tissue; signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus; and definite weakness or fatigue 
in comparative tests.  38 C.F.R. § 4.56(b), as in effect 
prior to July 3, 1997.

Prior to July 3, 1997, a moderately severe disability is 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intramuscular cicatrization. Objective findings of a 
moderately severe wound include the following: relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(c), as in effect prior to July 3, 1997.

Prior to July 3, 1997, severe muscle disability consists of 
through and through or deep penetrating wounds due to a high-
velocity missile or to large or multiple low-velocity 
missiles, or a shattering bone fracture; with extensive 
debridement, prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  The history of the 
injury should be similar to moderately severe muscle injury, 
but in an aggravated form.  Objective findings should include 
extensive ragged, depressed and adherent scars so situated as 
to indicate wide damage to the muscle groups in the track of 
the missile.  





X-rays may show retained metallic foreign bodies, and 
palpation should show moderate or extensive loss of deep 
fascia or muscle substance, with soft or flabby muscles in 
the wound area. Adaptive contraction of an opposing group of 
muscles, if present, indicates severity, as does adhesion of 
a scar to one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, in an area where the bone is normally 
protected by muscle. 38 C.F.R. § 4.56(d), as in effect prior 
to July 3, 1997.

The VA Schedule for Rating Disabilities for muscle injuries 
has been revised, effective July 3, 1997. See 62 Fed. Reg. 
30235 (June 3, 1997).  Under the new rating schedule, 
objective findings of a moderate disability include (1) some 
loss of deep fascia or muscle substance, or some impairment 
of muscle tonus; and (2) loss of power or lowered threshold 
of fatigue when compared to the sound side. 

Moreover, objective findings of a moderately severe 
disability include the following: entrance and (if present) 
exit scars which indicated the track of a missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles in comparison to the sound side; and tests of 
strength and endurance in comparison to the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56, effective July 3, 1997.

Furthermore, objective findings of a severe disability 
include the following; ragged, depressed, and adherent scars 
that indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56, effective 
July 3, 1997.

If present, the following are also signs of severe muscle 
disability; (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56, effective July 3, 1997.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version more 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary does so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In any event, the revised regulations are not 
lawfully effective prior to July 3, 1997, as 38 U.S.C.A. § 
5110(g) prohibits a retroactive award prior to the effective 
date of the legislation.  See DeSousa v. Gober, 10 Vet. App. 
461, 465 (1997). 

For impairment of the tibia and fibula with malunion and 
slight knee or ankle disability a 10 percent evaluation is 
warranted.  Where there is moderate knee or ankle disability 
a 20 percent evaluation is provided.  Where there is marked 
knee or ankle disability a 30 percent evaluation is provided.  
Diagnostic Code 5262.

A sole 10 percent evaluation is provided for genu recurvatum 
(acquired, traumatic with weakness and insecurity in weight-
bearing objectively demonstrated.)  Diagnostic Code 5263.  





Under Diagnostic Code 5271 for limited motion of the ankle a 
10 percent evaluation is provided where there is moderate 
limitation of motion.  For marked limitation of motion a 
maximum 20 percent evaluation is provided.

Under Diagnostic Code 5260 for limitation of flexion of the 
leg a noncompensable evaluation is provided where flexion is 
limited to 60 degrees.  For flexion limited to 45 degrees a 
10 percent evaluation is provided.  For flexion limited to 30 
degrees a 20 percent evaluation is provided.  For flexion 
limited to 15 degrees a maximum 30 percent evaluation is 
provided.

The provisions of 38 C.F.R. § 4.71 (Plate II) provide a 
standardized description of normal range of motion of the 
knee and ankle.  Normal flexion/extension of the knee is from 
0 to 140 degrees.  Normal ankle dorsiflexion is from 0 to 20 
degrees.  Normal ankle plantar flexion is from 0 to 45 
degrees.

A 10 percent evaluation is warranted for a superficial, 
tender and painful scar on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (1999).  Other scars may 
be rated based on the limitation of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (1999).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





When, after consideration of al of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt tin 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board finds that the veterans claims for 
increased (compensable) evaluations for residuals of a shell 
fragment wound of the right leg with injury to Muscle Group 
XI and residuals of a fracture of the right fibula are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, plausible claims have been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected residuals of a shell fragment wound of 
the right leg with injury to Muscle Group XI and residuals of 
a fracture of the right fibula are well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the January 
1999 remand of the case to the RO for further development, 
all relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).  In this regard, the veteran had the 
opportunity to submit additional evidence, and a 
contemporaneous, comprehensive VA examination was conducted 
to ascertain the severity of the disabilities at issue.

The Board notes that the intercurrent nonservice-connected 
cerebral vascular accident with associated right lower 
extremity symptoms including weakness along with right leg 
ulcer due to saphenous vein grafting may not be considered 
when evaluating impairment due to service-connected right 
lower extremity disabilities.  The Board points out that the 
veteran has been provided separate ratings for his shell 
fragment wound injury of the right lower extremity 
characterized as residuals of a shell fragment wound of the 
right leg with injury to Muscle Group XI and residuals of a 
fracture of the right fibula. 

The record shows that the veteran sustained a shrapnel wound 
to the lateral side of the right leg in service.  This 
produced an open comminuted fracture of the right fibula at 
the junction of the proximal two-thirds and distal one-third.  
There was also a closed fracture of the proximal shaft of the 
fibula.  He underwent surgical debridement of the open wound 
on two occasions over the ensuing week and was treated in a 
cast.  The fractures went on to heal and the wounds went on 
to heal.  He stated that he had never had any active 
infection since that time.  He stated that he regained full 
function of his leg and was fairly active in using his leg 
without much difficulty until the last few years when 
intercurrent disability affected his right leg.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Significantly, the Board notes that recent VA objective 
examinations show that the right leg is well-aligned.  The 
traumatic wound is well healed and nontender.  An X-ray of 
the right leg essentially showed a well healed fracture site 
with no active osteomyelitis.  There is no evidence of 
limitation of motion of the right knee, ankle or foot 
associated with the shell fragment wound injury in service 
nor of any associated ligament instability, muscular atrophy 
or weakness.  Moreover, there is no evidence of neurologic or 
arterial impairment due to the shell fragment wound injury.  
Significantly, it was noted on examination in July 1997, that 
there were no residual deficits as a consequence of the 
injury objectively demonstrated. 

Clearly, the record lacks objectively demonstrated findings 
of associated impairment with either residuals of a shell 
fragment wound of the right leg with injury to Muscle Group 
XI or residuals of a fracture of the right fibula that meet 
or more nearly approximate any of the criteria for a 
compensable rating under the pertinent schedular criteria 
cited above.  The Board has considered the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59, but finds no adequate 
pathology associated with service-connected right lower 
extremity disability upon which to base any increased 
compensable evaluation.  

Overall, the preponderance of the evidence is negative and 
against the grant of an increased evaluation for residuals of 
a shell fragment wound of the right leg with injury to Muscle 
Group XI and residuals of a fracture of the right fibula.


Other Considerations

It appears that the RO has not addressed the issue of 
entitlement to an extraschedular rating for the veteran's 
herein concerned service-connected disabilities characterized 
as residuals of a shell fragment wound of the right leg with 
injury to Muscle Group XI and residuals of a fracture of the 
right fibula under 
38 C.F.R. § 3.321(b)(1).  Neither has the veteran raised any 
particular arguments in that regard.  Under Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993), the question of 
extraschedular consideration is a separate issue from the 
issue of the appropriate schedular rating to be assigned.

Further under Floyd v. Brown, 9 Vet. App. 88 (1996), although 
the Board may be obliged to raise the issue of potential 
extraschedular consideration, based upon a liberal reading of 
the documents of record, the Board cannot make that 
determination in the first instance.  The facts of this case 
do not warrant referring the question to the RO for its 
consideration.  Compare Bagwell v. Brown, 9 Vet. App. 157 
(1996).  Clearly, the veteran's unemployability status has 
been medically attributed to significant intercurrent 
nonservice-connected disabilities including cerebral vascular 
accident. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
compensable evaluations.


ORDER

Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound of the right leg with 
injury to Muscle Group XI is denied.

Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right fibula is denied.



		
	RONALD R.BOSCH
	Member, Board of Veterans' Appeals



 
- 17 -


- 1 -


